681 S.E.2d 341 (2009)
STATE
v.
James Ray LITTLE, III.
No. 221A09.
Supreme Court of North Carolina.
July 27, 2009.
Benjamin Dowling-Sendor, Assistant Appellate Defender, Paul M. Green, for Little.
James R. O'Neill, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 23rd of July 2009 by Defendant-Appellant for Extension of time to Serve Proposed Record on Appeal. Defendant shall have up to and including the 31st Day of August 2009 to serve Record on Appeal:
"Motion Allowed by order of the Court in conference this the 27th of July 2009."